Citation Nr: 1132797	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before a Veterans Law Judge at his local RO in his February 2009 substantive Appeal To Board Of Veterans' Appeals (VA Form 9).  In a February 2010 statement, however, he indicated that he did not desire a hearing and requested consideration based on the evidence of record.  His hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

In March 2010, the Board remanded this matter for further development.  Adjudication on the merits now may proceed, as the discussion below reveals that this development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for DM.  This decision was not appealed.

2.  The evidence received subsequent to the April 2004 rating decision is not new, is redundant or cumulative of evidence previously submitted, and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for DM.





CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying entitlement to service connection for DM is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  New and material evidence has not been received since the April 2004 rating decision, and therefore the application to reopen the claim of entitlement to service connection for DM is denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified that VA must notify the Veteran of both the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the prior denial and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in January 2006 that his service connection claim previously was denied in a rating decision dated May 4, 2004 (the date the April 2004 rating decision was mailed to him).  He also was notified of the elements for establishing service connection, the element that was found insufficient when the claim previously was denied, the evidence not of record necessary to substantiate that element and the other elements, and his and VA's respective duties for obtaining evidence.

In June 2006, the Veteran was notified by letter of how VA determines disability ratings and effective dates if service connection is granted.  

Notification that the April 2004 rating decision is final was provided in the December 2006 rating decision.

The Veteran was notified in a May 2008 statement of the case (SOC) readjudicating the claim of the evidence required to reopen his claim of entitlement to service connection.  Specifically, the applicable regulatory provisions were set forth and a discussion of them then was undertaken.

A supplemental statement of the case (SSOC) again readjudicating the claim pursuant to the Board's March 2010 remand was issued in May 2011.  Referral was made to the regulations set forth in the SOC.  That there was no new and material evidence to warrant reopening the claim then was discussed.

Given the above, the Board finds that the duty to assist has been satisfied.  All notice elements except the disability rating and effective date elements later mandated by Dingess and the information concerning the evidence required to reopen his claim required by Kent were fully addressed in the January 2006 letter.  The disability rating and effective date Dingess elements were fully addressed in the June 2006 letter.  These letters are dated prior to the initial adjudication by the RO, who in this case also is the AOJ, in December 2006.  

VA erred in not providing notice of the aforementioned Kent information prior to this initial adjudication.  However, the Board must consider, on a case-by-case basis, whether such an error is prejudicial or harmful to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the United States Court of Appeals for the Federal Circuit ruling in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all VCAA errors are presumed prejudicial unless VA shows that the essential fairness of the adjudication was not affected); see also Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No prejudice or harm is found here.  The Veteran has not asserted this to be the case, as required under Sanders.  Further, issuance of a fully compliant VCAA notification followed by readjudication, such as a SOC or SSOC, is sufficient to cure a timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  This is the case here.  Complete Kent notice, with citation to the applicable regulations and a discussion of their applicability to the Veteran's claim, first was provided in the May 2008 SOC.  Readjudication, to include referral to the previously cited applicable regulations and another discussion of their applicability to the Veteran's claim, occurred by way of the SSOC in May 2011.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA previously obtained the Veteran's service treatment records and identified private treatment records.  The Veteran also previously submitted private treatment records.  Further, a request was submitted to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) in October 2003 for documentation showing that the Veteran was exposed to herbicides during service.  The response received later that month was that no such documents existed.

With respect to his application to reopen his claim, VA has obtained the Veteran's service personnel records.  Private treatment records also have been obtained and/or submitted by the Veteran.  No VA treatment records regarding the Veteran were obtained at any time.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b)(1).

Neither a VA medical examination nor a VA medical opinion has been obtained.  However, VA does not have a duty to provide such an examination or opinion if a claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As discussed below, no new and material evidence has been received to merit reopening the Veteran's claim.

As set forth in the Board's March 2010 remand, VA's duty to assist additionally includes a requirement that the evidentiary procedures located in the VA Adjudication Procedure Manual (M21-1MR) applicable to the Veteran's claim be followed.  See Campbell v. Gover, 14 Vet. App. 142 (2000) (holding that VA was obligated to comply with pertinent Manual provisions and remanding for such compliance); Patton v. West, 12 Vet. App. 272 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand for compliance with the evidentiary development called for in M21-1MR).  Compliance with the M21-1MR evidentiary procedures for when the Veteran alleges exposure to herbicides in a location other than Vietnam, Thailand, or the demilitarized zone in Korea (now found in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.o) was directed in the remand.  These procedures now have been followed.  Specifically, the Compensation and Pension (C&P) service was requested via email to review the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged in February 2011.  A negative response was received later that month, as discussed in more detail below.  The U.S. Army and Joint Services Records Research Center (JSRRC) thus then was requested even later in February 2011 to conduct a search for information verifying one identified source of the alleged herbicide exposure.  Once again as discussed in more detail below, a negative response was received the following month.  A memorandum documenting these actions was created in March 2011.

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for DM.  He contends that this disability was caused by his exposure to the herbicide Agent Orange while serving on active duty in Guam in 1973.  

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

To establish service connection for a disability, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The second and third of these requirements may be established, in addition to the above, by evidence revealing a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection further may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  

Where a Veteran served 90 days or more and manifested a chronic disease, such as DM, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is presumed to be due to herbicide exposure if certain requirements are satisfied.  First, the Veteran must have been exposed to an herbicide agent during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Herbicide agent" specifically "means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975."  38 C.F.R. § 3.307(a)(6).  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between these dates.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Second the Veteran must manifest either (1) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a compensable degree of 10 percent or more within one year of the last date on which he had in-service exposure to the herbicide agent or (2) AL amyloidosis, DM, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas to a compensable degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective October 30, 2010, 38 C.F.R. § 3.309(e) was amended to allow service connection based on herbicide exposure to be presumed for 3 new conditions:  ischemic heart disease, Parkinson's disease, and chronic B-cell leukemias to include hairy cell leukemia.  75 Fed. Reg. 53202 (August 31, 2010).  

The Veteran's original claim of entitlement to service connection for DM was denied in an April 2004 rating decision.  It had not been shown that he was exposed to an herbicide agent during service.  Although this was the only reason provided for the denial because herbicide exposure was the only theory of entitlement asserted, the Board notes that all theories of entitlement for establishing the same benefit for the same disability constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), and Robinette v. Brown, 8 Vet. App. 69 (1995) (each holding that all legal theories, even those unknown to the Veteran, for which the benefit sought can be obtained must be considered).  The denial provided with respect to the exposure to herbicide theory of entitlement therefore constitutes a denial with respect to every other theory of entitlement as well.

The pertinent evidence associated with the claims file at the time of the April 2004 rating decision included the Veteran's service treatment records, the October 2003 NPRC document request response, a November 2003 statement from the Veteran, and various private treatment records.  

The service treatment records confirmed that the Veteran was stationed in Guam in mid to late 1973.  They did not reveal that he complained of, was treated for, or was diagnosed with DM.  He alleged in his statement herbicide exposure during his service in Guam as a result of working on a flight line where Agent Orange was loaded onto aircraft for use in Vietnam as well as crewmen reporting to the building where he worked after they made "bombing runs" in Vietnam.  Yet the NPRC found no documents showing that the Veteran had in-service exposure to herbicides.  None of the private treatment records were dated during the one year period following his separation from service.  While these private treatment records reflected that a DM diagnosis first was made in 2003, no mention was made to any type of service etiology, to include in-service herbicide exposure, for this disability.

The Veteran did not appeal the April 2004 rating decision, and as such it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a claim that has been finally disallowed shall be reopened and readjudicated if new and material evidence pertaining to it is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase raise a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether the claim should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Notwithstanding the above, the claim that has been finally disallowed shall be reconsidered if relevant official service department records that existed but had not been associated with the claims file at the time of the previous final disallowance subsequently are associated with the claims file.  38 C.F.R. § 3.156(c)(1).  

Pertinent evidence in the form of a March 2006 statement from the Veteran, service personnel records, the February 2011 document review request response from the C&P service as well as the March 2011 search request response from the JSRRC, a March 2011 memorandum, and various private treatment records was associated with the claims file subsequent to the April 2004 rating decision.  

The Veteran alleged in the statement, seemingly to prove in-service herbicide exposure, that he worked on a flight line during service in Guam in 1973 when bombs were loaded onto airplanes for missions to Vietnam and when an airplane returning from Vietnam blew up in flames as it approached the runway to land.  

Service personnel records do not document any exposure to herbicides.  After review of two DoD documents listing sites where herbicide/Agent Orange use, storage, or testing is acknowledged, the C&P service response was that Guam was not listed.  This service further noted that Environmental Protection Agency information on Guam did not include findings regarding any type of herbicide.  The JSRRC indicated that its search of the period from June to August 1973 did not reveal any documentation concerning the aircraft accident described by the Veteran.  This center also indicated that it was unable to document that he was exposed to herbicides during service, as Guam is not listed on DoD's aforementioned list and available unit historical data does not document any herbicide spraying, testing, storage, or usage in Guam.  The March 2011 memorandum summarized the above efforts to verify the Veteran's in-service herbicide exposure.  It was concluded therein that all efforts in this regard had been exhausted such that further efforts would be futile.  

At the outset, the Board notes that the provisions of 38 C.F.R. § 3.156(c)(1) are inapplicable.  Official service department records in the form of service personnel records were associated with the claims file following the April 2004 rating decision finally denying the claim.  However, these records are not relevant.  Service personnel records do not concern whether or not the Veteran had DM or DM symptoms during service, a requirement in one form or another under the Hickson, chronicity, continuity of symptomatology, and 38 C.F.R. § 3.303(d) theories of entitlement.  This information rather is found in service treatment records, which already were of record at the time of the April 2004 rating decision.  Service personnel records are not pertinent to the chronic disease presumptive theory of entitlement because they cover only the Veteran's time during service rather than the one year period following his separation from service.  Finally, service personnel records are not germane to the herbicide exposure presumptive theory of entitlement because, as noted above, they are silent with respect to whether the Veteran was exposed to herbicides during service or not.

Consideration next is turned to 38 C.F.R. § 3.156(a) and associated caselaw.  Many of the private treatment records duplicated those previously associated with the claims file, although some were not duplicates.  None were dated during the one year period following his separation from service.  While these records contained a diagnosis of DM, no mention was made to any type of service etiology, to include in-service herbicide exposure, for this disability.

The Veteran's statement that he was exposed to herbicides during service while working on the flight line in Guam in 1973 where airplanes bound for Vietnam were loaded with bombs is not new because it was considered in the April 2004 rating decision adjudicating his original claim of entitlement to service connection for DM.  Those private treatment records which were duplicates of those previously associated with the claims file also are not new for this reason.  

No consideration was given in the April 2004 rating decision to the rest of the evidence in the above paragraph.  Therefore, it is new.  Yet the non-duplicative private treatment records are redundant/cumulative of those previously associated with the claims file because they did not include anything more than the already-established fact that the Veteran has been diagnosed with DM.  

That leaves the Veteran's statement that he was working on the flight line when an airplane returning to Guam from Vietnam burst into flames upon landing, service personnel records, the C&P service document review request response, the JSRRC search request response, and memorandum.  Each is material because each addresses whether the Veteran had in-service herbicide exposure.  Such exposure does not relate to most of the applicable theories of entitlement but is a fact necessary to substantiate the claim that previously was unestablished under one theory of entitlement.  Yet despite being new and material, none of the above raises a reasonable possibility of substantiating the claim even with the low threshold pursuant to Shade.  

The deficiency that was found before regarding the herbicide exposure theory of entitlement indeed remains.  Under Justus, the Veteran's statement is presumed to be credible despite the JSRRC search request response.  It indeed is quite plausible that the airplane accident he referred to occurred outside of the June to August 1973 timeframe researched by the JSRRC.  Presuming that the Veteran was in close proximity given his work on the flight line to an airplane incoming from Vietnam, where herbicide exposure is conceded, which blew up into flames upon landing in Guam is not the same as presuming that the Veteran was exposed to herbicides, however.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.m. (setting for a May 2009 memorandum which notes, with respect to shipboard Veterans, that the JSRRC cannot document or verify exposure to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam).  The absence of any indication of such in-service exposure in the service personnel records, the C&P service document review request response, and the JSRRC search request response, as was summarized in the memorandum, further creates a strong possibility of disproving this theory of entitlement rather than raising a reasonable possibility of proving it.  

Having determined that not all of the requirements for submission of new and material evidence have been satisfied, the Veteran's application to reopen his claim of entitlement to service connection for DM is denied.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for DM is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


